                                    1                     Brad A. Denton, #016454
                                                         Brad@DentonPeterson.com
                                    2                      Jay Parmelee, #034477
                                                         Jay@DentonPeterson.com
                                    3

                                    4                     1930 N. ARBOLEDA ROAD, SUITE 200
                                                               MESA, ARIZONA 85213
                                    5                        TELEPHONE: (480) 325-9900
                                                             FACSIMILE: (480) 325-9901
                                    6                     HTTPS://ARIZONABUSINESSLAWYERAZ.COM

                                                   Attorneys for Plaintiff, Capreese Nyandja
                                    7

                                    8                                         UNITED STATES DISTRICT COURT
                                    9                                                    DISTRICT OF ARIZONA
                                   10   Capreese Nyandja, an individual,                            Case No.
                                   11
                                                                     Plaintiff,
                                   12                                                               COMPLAINT
1930 N. ARBOLEDA ROAD, SUITE 200




                                        vs.
                                   13
        MESA, AZ 85213




                                   14 Steptoe & Johnson PLLC, a West Virginia
                                      professional limited liability company, d/b/a
                                   15 Steptoe & Johnson LLP; and JOHN or JANE

                                   16
                                      DOES 1 through 10, inclusive,

                                   17                                Defendants.
                                   18              Plaintiff, Capreese Nyandja (“Nyandja”), for her Complaint against Defendant,

                                   19   Steptoe & Johnson PLLC (“Steptoe”), hereby alleges as follows:

                                   20                                                           PARTIES

                                   21         1.     Nyandja at all times relevant hereto was, a resident of the County of Maricopa, State

                                   22   of Arizona and an employee of Steptoe.

                                   23         2.     Steptoe is a West Virginia professional limited liability partnership registered to

                                   24   conduct business in in the State of Arizona as Steptoe & Johnson LLP. At all relevant times,

                                   25   Steptoe was Nyandja’s employer within the meaning of all applicable statutes.

                                   26         3.     The true names and capacities of Defendants sued herein as John or Jane Does 1

                                   27   through 10, inclusive, are presently unknown to Nyandja, who therefore sues such

                                   28   Defendants by such fictitious names. Nyandja alleges that each fictitiously named Defendant

                                                                                                1
                                    1 acted or failed to act in such a manner that each has contributed in proximately causing the

                                    2 damages to Plaintiff as herein alleged. Plaintiff will seek leave of Court to amend this

                                    3 Complaint to set forth their true names and capacities when ascertained.

                                    4         4.   Plaintiff is informed and believes, and thereon alleges, that each of the Defendants
                                    5 sued herein, including those named herein as Does, are the agents, servants, employees,

                                    6 licensees, guarantees, invitees, or assignees of each other, and in doing the things herein

                                    7 alleged acted within the course and scope of such agency, employment, guaranty, assignment,

                                    8 license, invitation, and/or relationship and with the full knowledge and consent of the

                                    9 remaining Defendants.

                                   10                                    JURISDICTION AND VENUE
                                   11         5.   This Court has jurisdiction in this matter pursuant to Title VII of the Civil Rights Act
                                   12 of 1964, as amended, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990,
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13 as amended, 42 U.S.C. § 12101 et seq., and 42 U.S.C. § 1981.
        MESA, AZ 85213




                                   14         6.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as a substantial part of
                                   15 the events giving rise to the claims occurred in Phoenix. The employment practices alleged

                                   16 to be unlawful were committed within, and had their primary effect in, the jurisdiction of the

                                   17 United States District Court for the District of Arizona.

                                   18         7.   Nyandja has exhausted her administrative remedies and complied with all statutory
                                   19 prerequisites for her claims. Nyandja filed a charge of discrimination based on race and

                                   20 disability and for retaliation against Steptoe with the EEOC on March 6, 2019. By notice

                                   21 dated March 5, 2021, the EEOC issued a Notice of Right to Sue for Nyandja’s claims set out

                                   22 herein. This complaint is made within 90 days of Nyandja’s receipt of the EEOC’s Notice of

                                   23 Right to Sue.

                                   24                                     FACTUAL ALLEGATIONS
                                   25         8.   Nyandja is an African-American woman.
                                   26         9.   In February of 2018, Nyandja was hospitalized due to a severe medical condition
                                   27 which included a pulmonary embolism, deep vein thrombosis and blood clotting.

                                   28 / / /

                                                                                    2
                                    1      10. Nyandja was informed by her medical providers that her medical condition was
                                    2 critical and life-threatening.

                                    3      11. Nyandja was informed by her medical providers that the procedure she required
                                    4 based on her medical diagnosis carried life-threatening risks.

                                    5      12. Nyandja’s medical diagnosis, accompanied by her physical suffering, caused her
                                    6 substantial anxiety which led to depression.

                                    7      13. One of Nyandja’s medical providers, Dr. Sanjay Bommakanti, recommended that
                                    8 she see a mental health professional for her depression.

                                    9      14. At Dr. Bommakanti’s recommendation, Nyandja began to see Dr. Richard Ulrich for
                                   10 her depression in approximately June of 2018.

                                   11      15. Depression is considered a disability for purposes of the Americans with Disabilities
                                   12 Act (“ADA”).
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13      16. In May of 2018, Nyandja was informed by her supervisor, Marsha Kendall, that her
        MESA, AZ 85213




                                   14 office had been “cleaned out,” despite the fact that Nyandja was on short-term disability and

                                   15 FMLA leave at the time.

                                   16      17. By cleaning out Nyandja’s office, Kendall disposed of Nyandja’s work product and
                                   17 files which had been created, in whole or in part, by Nyandja over her ten (10) years of

                                   18 employment with Steptoe.
                                   19      18. As a result of Kendall’s actions, Nyandja requested leave from her doctor to be
                                   20 cleared to return to work remotely.

                                   21      19. Nyandja’s doctor hesitantly agreed and cleared Nyandja to work from home for the
                                   22 month of June 2018.

                                   23      20. Over the next month, Dr. Ulrich, Nyandja’s mental health provider, extended her
                                   24 work from home arrangement through November of 2018 as a result of the stress caused to

                                   25 Nyandja by Kendall’s actions.
                                   26      21. In July of 2018, when submitting hours to be deducted for a personal leave day that
                                   27 Nyandja had taken off, Nyandja discovered that Kendall had changed her employee profile

                                   28 status from exempt to non-exempt.

                                                                                3
                                    1      22. By classifying Nyandja as a non-exempt employee, Kendall would be able to enter
                                    2 work hours on Nyandja’s behalf.

                                    3      23. Nyandja raised her concerns to Human Resources, who told Nyandja and Kendall
                                    4 that Nyandja’s status was exempt, and that she should never have been changed to non-

                                    5 exempt status.

                                    6      24. Kendall used the dispute over Nyandja’s work hours to attempt to deny Nyandja
                                    7 FMLA leave.

                                    8      25. Nyandja returned to the office in November of 2018.
                                    9      26. Upon returning to the office, Nyandja was able to confirm that her office, an exterior
                                   10 office, had indeed been cleared out.

                                   11      27. Nyandja’s former office was converted to a storage room labeled “White Tanks.”
                                   12      28. The labeling of Nyandja’s former office as “White Tanks” was racially motivated to
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13 target, belittle, and insult Nyandja.
        MESA, AZ 85213




                                   14      29. Nyandja was moved to an interior office without any natural light.
                                   15      30. At the time of Nyandja’s move into an interior office, several exterior offices were
                                   16 available.

                                   17      31. In fact, there was no need to clear out and convert Nyandja’s old office, as several
                                   18 other offices were available.
                                   19      32. Even if clearing out and converting Nyandja’s old office had been necessary, there
                                   20 were several exterior offices available at the time Nyandja was moved to an interior office

                                   21 which could have accommodated Nyandja’s depression.

                                   22      33. Due to her treatment by Kendall, in December of 2018, Nyandja requested to
                                   23 withdraw from her seat on the Diversity and Inclusion Committee at Steptoe’s Phoenix

                                   24 location.

                                   25      34. The Diversity and Inclusion Committee is a committee comprised of volunteers.
                                   26      35. Kendall refused to allow Nyandja to withdraw from the Committee.
                                   27      36. Two other members of the Committee, both Caucasian individuals, were permitted to
                                   28 withdraw from the Committee.

                                                                                4
                                    1         37. Later in December of 2018, Nyandja entered her office to find roses and a ten (10)
                                    2 year service plaque in her office.

                                    3         38. These were awards for Nyandja’s ten (10) year work anniversary with Steptoe.
                                    4         39. Nyandja’s ten (10) year work anniversary with Steptoe was in September of 2018.
                                    5         40. Steptoe has a service award gifts policy whereby employees receive a service award
                                    6 plaque, gift check, personally written card, and long stem red roses after each five (5) year

                                    7 milestone of service.

                                    8         41. Steptoe’s policy is that these gifts are delivered personally during work hours to
                                    9 celebrate the employee’s work anniversary.

                                   10         42. Nyandja discovered that Steptoe’s Human Resources had mailed Kendall her service
                                   11 award in August of 2018 so that it could be personally delivered to Nyandja on or as near as

                                   12 possible to her anniversary date.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13         43. In retaliation for her medical and disability leave, and as a result of racially and other
        MESA, AZ 85213




                                   14 discriminatory motives, Kendall did not personally deliver Nyandja’s service award.

                                   15         44. In January of 2019, Nyandja received an email from Janet Wood, Steptoe’s Benefit
                                   16 Specialist, informing Nyandja that she needed updated paperwork from Nyandja’s physician.

                                   17         45. Nyandja scheduled an appointment with her doctor for the very next day, January 17,
                                   18 2019.
                                   19         46. Nyandja informed Ms. Wood of the appointment, who in turn notified Kendall.
                                   20         47. Kendall had the Steptoe receptionist send a calendar invite out on January 16, 2019
                                   21 at 5:22 p.m. (after working hours), setting a meeting the very next day, during Nyandja’s

                                   22 scheduled doctor’s appointment.

                                   23         48. The meeting was purposefully scheduled to interfere with Nyandja’s doctor’s
                                   24 appointment.

                                   25         49. Kendall used the meeting as an opportunity to verbally degrade Nyandja.
                                   26         50. Kendall asked Nyandja if she remembered what had been on the menu for an event,
                                   27 despite Kendall having the menu directly in front of her at the time of the question.

                                   28 / / /

                                                                                     5
                                    1         51. Before Nyandja could respond, Kendall said it was “better to have leftover eggplant
                                    2 on the menu,” a comment used to derogatorily refer to African American legal professionals.

                                    3         52. Nyandja asked if that was the only thing she remembered on the menu, to which
                                    4 Kendall responded: “Why? Does that bother you?”

                                    5         53. Nyandja did not respond.
                                    6         54. Kendall went on to say that she remembered “eggplant and brownies” on the menu,
                                    7 more derogatory comments aimed at Nyandja’s race.

                                    8         55. Kendall’s actions have resulted in substantial hardship for Nyandja, and are in
                                    9 violation of state and federal laws regarding workplace discrimination and non-retaliation.

                                   10                                               COUNT I
                                   11                            Race Discrimination in Violation of Title VII
                                   12         56. Nyandja reasserts and re-alleges each and every paragraph as if restated herein.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13         57. Title VII, at 42 U.S.C. § 2000e-2, prohibits discrimination on the basis of race or
        MESA, AZ 85213




                                   14 color.

                                   15         58. Nyandja belongs to a minority protected class in that she is African-American.
                                   16         59. Nyandja was subjected to an adverse term of employment, including discrimination,
                                   17 withholding of bonuses, false investigations, and constructive termination because of her

                                   18 race.
                                   19         60. Other employees outside of Nyandja’s protected class were treated more favorably.
                                   20         61. Nyandja was subjected to a hostile work environment by Steptoe because of her race.
                                   21         62. Nyandja was subjected to race-based discriminatory conduct that was unwelcome
                                   22 and sufficiently severe or pervasive so as to alter the conditions of her employment.

                                   23         63. Steptoe knew or should have known that Nyandja was experiencing racial
                                   24 discrimination and failed to take remedial action to prevent or promptly correct the

                                   25 harassment.
                                   26         64. Steptoe is vicariously liable for the hostile work environment created by its
                                   27 employees.

                                   28 / / /

                                                                                   6
                                    1         65. Nyandja’s working conditions were so intolerable, as a result of the unlawful
                                    2 discrimination and harassment, that a reasonable person would have been forced to resign.

                                    3         66. Steptoe is liable for the intentional acts and omissions of its agents and employees.
                                    4         67. Nyandja has been made to suffer mental anguish and emotional distress, loss of
                                    5 employment and future employment opportunities, and loss of wages and benefits as the

                                    6 direct and proximate result of Steptoe’s violations of her civil rights as alleged herein.

                                    7 Nyandja is reasonably certain to continue to suffer these damages in the future, all in an

                                    8 amount according to proof at trial.

                                    9         68. Steptoe’s conduct was willful, wanton, and in reckless disregard of Nyandja’s
                                   10 federally protected rights, and was the proximate cause of significant injuries, damages, and

                                   11 losses incurred by Nyandja, and Nyandja is therefore entitled to punitive damages in an

                                   12 amount according to proof at trial.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13         69. Nyandja has also incurred and continues to incur attorneys’ fees and legal expenses
        MESA, AZ 85213




                                   14 in an amount according to proof at trial.

                                   15                                               COUNT II
                                   16                          Disability Discrimination in Violation of the ADA
                                   17         70. Nyandja reasserts and re-alleges each and every paragraph as if restated herein.
                                   18         71. The ADA, codified at 42 U.S.C. § 12101 et seq. makes it unlawful for an employer
                                   19 to discriminate against an employee on the basis of the employee’s disability.

                                   20         72. Nyandja belongs to a minority protected class in that she is disabled.
                                   21         73. Nyandja was subjected to an adverse term of employment, including discrimination,
                                   22 withholding of bonuses, false investigations, harassment, and constructive termination

                                   23 because of her disability.

                                   24         74. Other employees outside of Nyandja’s protected class were treated more favorably.
                                   25         75. Nyandja was subjected to a hostile work environment by Steptoe because of her
                                   26 disability.

                                   27 / / /

                                   28 / / /

                                                                                   7
                                    1      76. Nyandja was subjected to disability-based discriminatory conduct that was
                                    2 unwelcome and sufficiently severe or pervasive so as to alter the conditions of her

                                    3 employment.

                                    4      77. Steptoe knew or should have known that Nyandja was experiencing disability
                                    5 discrimination and failed to take remedial action to prevent or promptly correct the

                                    6 harassment.

                                    7      78. Steptoe is vicariously liable for the hostile work environment created by its
                                    8 employees.

                                    9      79. Nyandja’s working conditions were so intolerable, as a result of the unlawful
                                   10 discrimination and harassment, that a reasonable person would have been forced to resign.

                                   11      80. Steptoe is liable for the intentional acts and omissions of its agents and employees.
                                   12      81. Nyandja has been made to suffer mental anguish and emotional distress, loss of
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13 employment and future employment opportunities, and loss of wages and benefits as the
        MESA, AZ 85213




                                   14 direct and proximate result of Steptoe’s violations of her civil rights as alleged herein.

                                   15 Nyandja is reasonably certain to continue to suffer these damages in the future, all in an

                                   16 amount according to proof at trial.

                                   17      82. Steptoe’s conduct was willful, wanton, and in reckless disregard of Nyandja’s
                                   18 federally protected rights, and was the proximate cause of significant injuries, damages, and
                                   19 losses incurred by Nyandja, and Nyandja is therefore entitled to punitive damages in an

                                   20 amount according to proof at trial.

                                   21      83. Nyandja has also incurred and continues to incur attorneys’ fees and legal expenses
                                   22 in an amount according to proof at trial.

                                   23                                             COUNT III
                                   24                        Failure to Accommodate in Violation of the ADA
                                   25      84. Nyandja reasserts and re-alleges each and every paragraph as if restated herein.
                                   26      85. The ADA makes it unlawful if an employer does not make “reasonable
                                   27 accommodations” available to the employee who has a known disability and who can

                                   28 perform the position’s essential functions.

                                                                                  8
                                    1      86. Steptoe, by and through Kendall, failed to make reasonable accommodations
                                    2 available to Nyandja, including failing to prevent or correct discriminatory and harassing

                                    3 behavior, notwithstanding Nyandja’s proven ability to perform the essential functions

                                    4 required of her.

                                    5      87. Steptoe failed to engage in the interactive process.
                                    6      88. Steptoe is liable for the intentional acts and omissions of its agents and employees.
                                    7      89. Nyandja has been made to suffer mental anguish and emotional distress, loss of
                                    8 employment and future employment opportunities, and loss of wages and benefits as the

                                    9 direct and proximate result of Steptoe’s violations of her civil rights as alleged herein.

                                   10 Nyandja is reasonably certain to continue to suffer these damages in the future, all in an

                                   11 amount according to proof at trial.

                                   12      90. Steptoe’s conduct was willful, wanton, and in reckless disregard of Nyandja’s
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13 federally protected rights, and was the proximate cause of significant injuries, damages, and
        MESA, AZ 85213




                                   14 losses incurred by Nyandja, and Nyandja is therefore entitled to punitive damages in an

                                   15 amount according to proof at trial.

                                   16      91. Nyandja has also incurred and continues to incur attorneys’ fees and legal expenses
                                   17 in an amount according to proof at trial.

                                   18                                             COUNT IV
                                   19                        Retaliation in Violation of Title VII and the ADA
                                   20      92. Nyandja reasserts and re-alleges each and every paragraph as if restated herein.
                                   21      93. Title VII and the ADA make it unlawful for an employer to take an adverse action
                                   22 against an employee who has engaged in any practice that either statute protects, respectively.

                                   23      94. Nyandja requested the reasonable accommodation that the discriminatory and
                                   24 harassing behavior that Kendall engaged in stop, and also requested equal treatment as to the

                                   25 conditions of her employment, behavior protected by Title VII and the ADA.
                                   26      95. As a direct and proximate result of Nyandja’s requests, Steptoe constructively
                                   27 discharged Nyandja.

                                   28      96. Steptoe is liable for the intentional acts and omissions of its agents and employees.

                                                                                  9
                                    1      97. Nyandja has been made to suffer mental anguish and emotional distress, loss of
                                    2 employment and future employment opportunities, and loss of wages and benefits as the

                                    3 direct and proximate result of Steptoe’s violations of her civil rights as alleged herein.

                                    4 Nyandja is reasonably certain to continue to suffer these damages in the future, all in an

                                    5 amount according to proof at trial.

                                    6      98. Steptoe’s conduct was willful, wanton, and in reckless disregard of Nyandja’s
                                    7 federally protected rights, and was the proximate cause of significant injuries, damages, and

                                    8 losses incurred by Nyandja, and Nyandja is therefore entitled to punitive damages in an

                                    9 amount according to proof at trial.

                                   10      99. Nyandja has also incurred and continues to incur attorneys’ fees and legal expenses
                                   11 in an amount according to proof at trial.

                                   12                                             COUNT V
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13                                   Violation of 42 U.S.C. § 1981
        MESA, AZ 85213




                                   14      100. Nyandja reasserts and re-alleges each and every paragraph as if restated herein.
                                   15      101. Title 42 U.S.C. § 1981 (“Section 1981”) provides, in pertinent part:
                                   16           (a) All persons within the jurisdiction of the United States shall have the same right
                                   17               in every State and Territory to make and enforce contracts, to sue, to be parties,
                                   18               give evidence, and to the full and equal benefit of all laws and proceedings for
                                   19               the security of person and property as is enjoyed by white citizens…
                                   20           (b) For purposes of this section, the term “make and enforce contracts” includes the
                                   21               making, performance, modification, and termination of contracts, and the
                                   22               enjoyment of all benefits, privileges, terms and conditions of the contractual
                                   23               relationship.
                                   24      102. Nyandja is a non-white African-American and is thus a member of a protected class
                                   25 under Section 1981.
                                   26      103. Steptoe denied Nyandja the protections against race discrimination and retaliation
                                   27 provided by Section 1981 in the terms and conditions of her employment and in

                                   28 constructively discharging her wholly or in part based upon her race.

                                                                                  10
                                    1      104. Steptoe, at least by and through the conduct of its employees, including Kendall,
                                    2 discriminated against Nyandja in the making or enforcement of their contracts with her,

                                    3 wholly or in part, because of her race.

                                    4      105. Steptoe’s deliberate acts constitute discrimination in violation of Section 1981.
                                    5      106. Nyandja’s working conditions were so intolerable, as a result of the unlawful
                                    6 discrimination, harassment, and retaliation that a reasonable person would have been forced

                                    7 to resign.

                                    8      107. Steptoe is liable for the intentional acts and omissions of its agents and employees.
                                    9      108. Nyandja has been made to suffer mental anguish and emotional distress, loss of
                                   10 employment and future employment opportunities, and loss of wages and benefits as the

                                   11 direct and proximate result of Steptoe’s violations of her civil rights as alleged herein.

                                   12 Nyandja is reasonably certain to continue to suffer these damages in the future, all in an
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13 amount according to proof at trial.
        MESA, AZ 85213




                                   14      109. Steptoe’s conduct was willful, wanton, and in reckless disregard of Nyandja’s
                                   15 federally protected rights, and was the proximate cause of significant injuries, damages, and

                                   16 losses incurred by Nyandja, and Nyandja is therefore entitled to punitive damages in an

                                   17 amount according to proof at trial.

                                   18      110. Nyandja has also incurred and continues to incur attorneys’ fees and legal expenses
                                   19 in an amount according to proof at trial.

                                   20           WHEREFORE, Nyandja prays that this Court order such relief as is necessary to
                                   21 make her whole, including, without limitation:

                                   22           A. Declaring the acts and practices complained of herein in violation of the law;
                                   23           B. An award of damages for all counts in an amount to be proven at trial:
                                   24           C. Granting a judgment requiring Steptoe to pay actual damages incurred by
                                   25               Nyandja;
                                   26           D. An award of compensatory and punitive damages in an amount to be proven at
                                   27               trial;
                                   28           E. An award of back pay and front pay;

                                                                                  11
                                    1    F. An award of punitive damages;
                                    2    G. Pre- and post-judgment interest;
                                    3    H. Reasonable attorneys’ fees, costs, and other expenses; and,
                                    4    I. For such other relief as this Court deems just.
                                    5                                  JURY DEMAND
                                    6    Plaintiff hereby demands a trial by jury of all issues so triable.
                                    7

                                    8   RESPECTFULLY SUBMITTED this 3rd day of June, 2021.
                                    9
                                                                               DENTON PETERSON DUNN, PLLC
                                   10

                                   11                                          /s/ Jay Parmelee
                                                                               Brad A. Denton
                                   12                                          Jay Parmelee
1930 N. ARBOLEDA ROAD, SUITE 200




                                                                               1930 N. Arboleda Road, Suite 200
                                   13                                          Mesa, AZ 85213
        MESA, AZ 85213




                                                                               Attorneys for Plaintiff, Capreese Nyandja
                                   14

                                   15

                                   16

                                   17

                                   18
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25
                                   26

                                   27

                                   28

                                                                          12
